 

10
11
12
13
14
15

16
V7
18
19
20
21
22
23
24
25
26
27
28

 

 

  

Case 1:21-cr-00201-NONE-SKO Document 2 Filed 08/05/21 Page 1 of 2
PHILLIP A. TALBERT

Acting United States Attorney |

ANTONIO J. PATACA en
Assistant United States Attorney : AUG 05 2021
2500 Tulare Street, Suite 4401

 

Fresno, CA 93721 EASTER U.S. DISTRICESOURT

Telephone: (559) 497-4000 | py_PASTERN DIS} BET BF CALIFORNIA

Facsimile: (559) 497-4099 | Coen er tlenK
CG Wat my

Attorneys for Plaintiff b, wa [E aoe

 

United States of America Pe owe

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO. /:2/-0-O0D801- Nene - SKO
ae MOTION AND PROPOSED ORDER TO
, Plaintiff = | SEAL INDICTMENT
JACK HAMILTON FELLOWS, |
Defendant.

 

 

The government moves the Court, pursuant to Rule 6(e) of the Federal Rules of
Criminal Procedure, to order and direct that the Indictment returned by the Grand Jury
on August 5, 2021, charging the above defendant with a violation of 18 U.S.C. § 2261(a)(1)
— Interstate Domestic Violence (Counts One and Two); 18 U.S.C. § 113(a)(4) — Assault by
Striking, Beating or Wounding (Count Three); 18 U.S.C. § 113(a)(8) — Assault by
Strangulation (Count Four), be kept secret until the defendant named in this Indictment
is either in custody or has been given bail on these offenses; and further order that until
such time as the defendant is in custody or has been given bail, that no person shall
i [.

He |
I

Motion to Seal Indictment

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

{

Case 1:21-cr-00201-NONE-SKO Document 2 Filed 08/05/21 Page 2 of 2

disclose the finding of the Indictment or any warrant issued pursuant thereto, except

when necessary for the issuance and execution of the warrant.

DATED: August 5, 2021 Respectfully submitted,

PHILLIP A. TALBERT
Acting United States Attorney

By — _/s/ Antonio J. Pataca

ANTONIO J. PATACA
Assistant U.S. Attorney

IT IS SO ORDERED.

Dated: August 5, 2021

 

}

Motion to Seal Indictment

 

 
